             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 1 of 17




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    UNILOC 2017 LLC,                                  CASE NO. C18-1732 RSM

 9                   Plaintiff,                         ORDER RE CLAIM CONSTRUCTION
             v.
10
      HTC AMERICA, INC.,
11
                     Defendant.
12

13                                    I.       INTRODUCTION

14          This matter is before the Court for construction of certain terms used in the Claims of

15   Patent No. 6,836,654 (“the ‘654 Patent”). The ‘654 Patent relates to mobile radiotelephony

16   devices (cell phones) and the manner in which cell phones, by locking at different states of

17   operability (blocking states), are secured against unauthorized use to discourage theft. The

18   parties have presented the Court with the terms that they recommend the Court interpret and have

19   briefed their favored constructions of those terms. Dkts. #42 and ##46–51. The parties were

20   also afforded an opportunity to argue and answer questions at a Markman hearing. Now, having

21   fully considered the issue, the Court decides as follows.

22                                    II.       BACKGROUND

23          The ‘654 Patent was filed in 2000, at a time when cell phones generally had to be

24   deactivated at the network level if they were lost or stolen. This allowed charges to be incurred

     ORDER – 1
              Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 2 of 17




 1   on a user’s account between the time the loss or theft occurred and the time the network operator

 2   was able to deactivate the cell phone. The ‘654 Patent, issued in 2004, addressed deactivation at

 3   the phone level by the use of three “blocking states.” A first blocking state required a linked user

 4   identification module (e.g. a SIM card) without which the phone would not operate on the

 5   network.1 If the linked user identification module was present, the phone would work in its

 6   normal operative state—allowing for both inbound and outbound calls. A device entered the

 7   second blocking state after a period of inactivity. In the second blocking state, the phone could

 8   receive calls, but could not make outgoing calls (possibly excepting calls to emergency numbers).

 9   After entering the second blocking state, the device required a passcode (e.g. PIN) to be entered

10   to return to the normal operative state. If the correct passcode was not provided within a specified

11   number of attempts, the phone would move to the third blocking state. In this third blocking

12   state, the phone would lock such that it was inoperative (again possibly excepting calls to

13   emergency numbers) until an unblocking code linked to the user identification module was

14   provided at the network level.

15          Uniloc initiated this action on the basis that HTC had infringed upon claims 1, 3–5, and

16   7 of the ‘654 Patent. Dkt. #1 at ¶¶ 12, 15–18. Pursuant to this Court’s local patent rules, the

17   parties submitted a Joint Claim Construction and Prehearing Statement setting forth the claim

18   terms and phrases in need of construction. Dkt. #42. The Court’s local patent rules limit

19   construction to “a maximum of ten claim terms at the initial Markman hearing, unless the Court

20   determines otherwise.” LPR 132(c). Nevertheless, the parties set forth a list of seventeen terms

21   and phrases needing construction. Dkt. #42 at 5–20. The parties agree that the first ten claim

22
     1
       Patent No. 5,913,175 (“the ‘175 Patent”) constituted prior art and provided for linking a device
23
     to a specific user identification module such that a stolen device could not be used with a different
     user identification module. But deactivation still had to occur at the network level if the device
24
     was stolen with the linked user identification module.

     ORDER – 2
               Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 3 of 17




 1   terms are the most important. Id. at 2. But HTC further requests that the Court construe at least

 2   the first thirteen, and preferably all seventeen, terms and phrases. Id. at 3. Uniloc maintains that

 3   construction of the first ten terms and phrases is sufficient. Id.

 4            Importantly, this Court’s construction of the ‘654 Patent does not proceed in isolation as

 5   litigation related to the ‘654 is proceeding in several other United States District Courts. Uniloc

 6   is concurrently pursuing actions against Motorola,2 Google,3 Samsung,4 Microsoft,5 and Apple.6

 7   The Motorola, Google, and Samsung courts have all issued orders on claim construction related

 8   to the ‘654 Patent. See Dkt. #42 at 21–33 (Motorola), 34–112 (Google), 113–165 (Samsung).

 9   Uniloc indicates that “[o]ther than one term, the constructions . . . were effectively the same” in

10   the Motorola and Google/Samsung actions. Dkt. #46 at 8. The Court remains mindful of these

11   prior orders as it proceeds to claim construction.

12                                      III.       DISCUSSION

13         A. Legal Standard

14            The scope of a patent is measured by its claims. Phillips v. AWH Corp., 415 F.3d 1303,

15   1312 (Fed. Cir. 2005) (citing Innova/Pure Water, Inc. v. Safari Water Filtration Systems, Inc.,

16   381 F.3d 1111, 1115 (Fed. Cir. 2004); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582

17   (Fed. Cir. 1996) (“we look to the words of the claims themselves . . . to define the scope of the

18   patented invention”); Markman v. Westview Instruments, Inc., 52 F.3d 967, 980 (Fed. Cir. 1995)

19

20   2
         Uniloc 2017 LLC v. Motorola Mobility, LLC, Case No. 1-18-cv-01844 (D. Del.).
21   3
         Uniloc 2017 LLC v. Google LLC, Case No. 2-18-cv-00493 (E.D. Tex.).
22   4
         Uniloc 2017 LLC v. Samsung Electronics America, Inc., Case No. 2-18-cv-00508 (E.D. Tex.).
23   5
         Uniloc 2017 LLC v. Microsoft Corporation, Case No. 8-19-cv-00781 (C.D. Cal.).
24   6
         Uniloc 2017 LLC v. Apple Inc., Case No. 3-19-cv-01697 (N.D. Cal.).

     ORDER – 3
              Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 4 of 17




 1   (en banc), affirmed, 517 U.S. 370 (1996) (“The written description part of the specification itself

 2   does not delimit the right to exclude. That is the function and purpose of claims.”)). In short,

 3   the claims set forth what the inventor regarded as the invention. See 35 U.S.C. § 112(b). Not all

 4   claim terms require construction and where a lay person does not need assistance interpreting a

 5   claim term, the term is simply given its plain and ordinary meaning. See Brown v. 3M, 265 F.3d

 6   1349, 1352 (Fed Cir. 2001) (holding that the claims did “not require elaborate interpretation”).

 7          In claim construction, “the words of a claim ‘are generally given their ordinary and

 8   customary meaning.’” Phillips, 415 F.3d at 1312 (citing Vitronics, 90 F.3d at 1582) (additional

 9   citations omitted). What is ordinary and customary is measured at the time of the invention and

10   is based off the understanding of a “person of ordinary skill in the art in question.” Id. at 1313

11   (citing Innova, 381 F.3d at 1116) (additional citations omitted).

12          In constructing claims, the Court relies on intrinsic evidence and extrinsic evidence.

13   Intrinsic evidence is preferred and includes the context of the entire patent and its prosecution

14   history. Id. at 1313–14. Extrinsic evidence, like expert testimony, dictionaries, and treatises, is

15   generally of less significance than the intrinsic record. Id. at 1317 (citing C.R. Bard, Inc. v. U.S.

16   Surgical Corp., 388 F.3d 858, 862 (Fed. Cir. 2004)). In approximate descending order of

17   significance, the Court should consider “the words of the claims themselves, the remainder of

18   the specification, the prosecution history, and extrinsic evidence concerning relevant scientific

19   principles, the meaning of technical terms, and the state of the art.” Id. at 1314 (quoting Innova,

20   381 F.3d at 1116). Often the claims themselves and the remainder of the specification is

21   dispositive as it “is the single best guide to the meaning of a disputed term.” Vitronics, 90 F.3d

22   at 1582. “Relying on extrinsic evidence to construe a claim is proper only when the claim

23   language remains genuinely ambiguous after consideration of the intrinsic evidence.” Interactive

24   Gift Exp. Inc. v. Compuserve, Inc., 256 F.3d 1323, 1332 (Fed. Cir. 2001).

     ORDER – 4
              Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 5 of 17




 1      B. Construction of Terms

 2      Term 1.     “linked user identification module” – (Claims 1, 5, 7, 10, 11, 14, 17, 18)

 3               Uniloc’s Construction                               HTC’s Construction
      Plain and ordinary meaning.                        “a user identification module that is the only
 4                                                       one that permits normal operation of the
      Alternatively, “an authorized user                 device”
 5    identification module that permits the
      normal operation of the device”
 6
      Court’s               “a user identification module that is the only one that permits normal
 7    Construction          operation of the device”

 8          This is the most hotly contested of the terms. The parties provide reasonable and

 9   compelling arguments in support of their positions and each enjoys the benefit of a prior court

10   order adopting its favored interpretation. While both constructions have support, the Court

11   adopts HTC’s proposed construction and that of the Google/Samsung court.

12          The parties’ dispute is whether the ‘654 Patent contemplates that multiple user

13   identification modules can be linked to a device at any one time or whether it contemplates that

14   a device is limited to use with a single user identification module after being linked. Uniloc relies

15   on the fact that the first mentions of the “linked user identification module,” in both the patent as

16   a whole and in Claim 1, are proceeded by an “a” term. ‘654 Patent at Abstract, ln. 2; 1:7. As

17   such, Uniloc invokes the Federal Circuit’s rule of construction—not merely a presumption or a

18   convention—

19          [t]hat “a” or “an” can mean “one or more.” . . . The exceptions to this rule are
            extremely limited: a patentee must “evince[] a clear intent” to limit “a” or “an” to
20          “one.” The subsequent use of definite articles “the” or “said” in a claim to refer
            back to the same claim term does not change the general plural rule, but simply
21          reinvokes that non-singular meaning. An exception to the general rule that “a” or
            “an” means more than one only arises where the language of the claims
22          themselves, the specification, or the prosecution history necessitate a departure
            from the rule.
23

24

     ORDER – 5
              Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 6 of 17




 1   Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342–43 (Fed. Cir. 2008) (citations

 2   and additional authority omitted). Uniloc further draws support from the Motorola court’s

 3   recognition that “[t]here is nothing in the patent that requires that only one linked user

 4   identification module will permit the normal operation of the device for all embodiments. Thus,

 5   the patent is not limited to only one linked user identification module for all embodiments.” Dkt.

 6   #42 at 25 (Motorola Order at 3).

 7          But HTC—and the Google/Samsung courts—sufficiently supports a departure from the

 8   Federal Circuit’s rule of construction by presenting evidence that the ‘654 Patent’s use of “a” is

 9   limited to “one.” First, the ‘654 Patent invokes the ‘175 Patent as Prior Art of the Invention and

10   indicates that the ‘175 invention “comprises establishing a link between the device and a specific

11   user identification module and blocking the normal operation of the device when the user

12   identification module that is placed inside the device is not the one that is linked to the device.”

13   ‘654 Patent at 1:20–30 (emphasis added). The ‘175 Patent further claims

14          a so-called locked mode in which the terminal can be used only with a user card
            with which it is “locked”, called the linked user card. In other words, a link is
15          established between the terminal and a particular user card (the linked user card).

16   Dkt. #46-6 at 8 (‘175 Patent at 2:14–21) (emphasis added). The ‘175 Patent claimed and was

17   limited to a “locked mode” in which the phone and the user identification module were directly

18   linked only to each other and the ‘175 Patent, so limited, was directly adopted by the ‘654 Patent.

19          In addition, and as noted by the Google/Samsung courts, this interpretation is further

20   supported by the specifications of the ‘654 Patent:

21          Figure 3 and the description thereof reinforce this understanding. Referring to
            Figure 3, in box K1 the user has access to a “configuration menu” whereby the
22          user “has the choice of either or not locking his device.” ’654 Patent at 2:63–66.
            “When the user locks his device,” the module that is in the device is
23          “automatically linked to the device.” Id. at 2:67–3:2.

24

     ORDER – 6
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 7 of 17




 1   Dkt. #42 at 46 (Google Order at 12). Thus, the ‘654 Patent specifically claims an initial step

 2   where the device is locked and thereby linked to the user identification module installed. This

 3   linking occurs when a single user identification module is inside the device and the device is

 4   thereafter linked to that single user identification module. Accordingly, the Court adopts HTC’s

 5   proposed construction of “linked user identification module” as “a user identification module

 6   that is the only one that permits normal operation of the device.”

 7      C. Means Plus Function Terms

 8          The parties initially agreed that five of the first ten disputed terms needed construction

 9   are means-plus-function claims. Means-plus-function claims are governed by 35 U.S.C. § 112(f)

10   (previously § 112 ¶ 6) which provides that claims may be expressed “as a means or step for

11   performing a specified function.” 35 U.S.C. § 112(f). In means-plus-function claims, the

12   inventor may claim the invention in terms of the function performed, as long as the specification

13   discloses the structure that performs the associated function. See Med. Instrumentation &

14   Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211 (Fed. Cir. 2003).

15          Construction of means-plus-function claims starts with determining the claimed function.

16   Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1332 (Fed. Cir. 2006) (citation

17   omitted). Then a court “must identify the corresponding structure in the written description of

18   the patent that performs that function.” Id. The ultimate guide is whether the claim would be

19   “understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the

20   name for structure.” Id. at 1348 (citing Greenberg v. Ethicon Endo–Surgery, Inc., 91 F.3d 1580,

21   1583 (Fed.Cir.1996) (“What is important is . . . that the term, as the name for structure, has a

22   reasonably well understood meaning in the art.”)). For computer implemented means-plus-

23   function claims, the disclosure must be “‘more than simply a general purpose computer or

24   microprocessor,’ . . . the specification [must] ‘disclose an algorithm for performing the claimed

     ORDER – 7
              Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 8 of 17




 1   function.’” Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1312 (Fed. Cir. 2012) (citations omitted).

 2   The algorithm may be expressed “in any understandable terms, including as a mathematical

 3   formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.”

 4   Id. (quoting Finisar Corp. v. DirectTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal

 5   citations omitted in original)).

 6          As noted, the parties disputed the construction of Terms 2, 3, 4, 5, and 10 and agreed that

 7   the Court’s construction was necessary. Dkt. #46 at 14–20. As to Terms 2, 3, and 5, the parties

 8   agreed on the stated function of the terms. For those terms, then, the dispute was whether the

 9   specifications disclosed sufficient structures, clearly linked to the agreed functions. As to Terms

10   4 and 10, the parties asserted different functions and also disputed whether the specifications

11   disclosed sufficient structures, clearly linked to those functions.

12          However, on the morning of the Markman hearing, HTC informed the Court that the

13   parties’ positions had changed. Uniloc no longer asserted infringement on the basis of Claim 4,

14   eliminating the need for construction of Term 10. HTC no longer asserted that Term 2 was

15   indefinite and requested only slight modifications to the structure proposed by Uniloc. HTC no

16   longer asserted that Term 4 was indefinite and proposed a new corresponding structure for its

17   proposed function. Further, HTC no longer contested Uniloc’s proposed construction of Term

18   5. These changes are reflected below.

19      Term 2.     “blocking means for preventing a normal operation of the mobile radiotelephony
                    device” – (Claim 1)
20
                 Uniloc’s Construction                              HTC’s Construction
21    Function: “preventing a normal operation of        Function: “preventing a normal operation of
      the mobile radiotelephony device”                  the mobile radiotelephony device”
22
      Structure: “the hardware programmed to (i)         Structure: “the microprocessor assembly
23    disconnect from the network if an                  programmed to (i) disconnect from the
      identification module that is not linked to        network if an identification module that is
24    the device is placed inside the device (col.       not linked to the device is placed inside the


     ORDER – 8
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 9 of 17




 1    3:14–20); (ii) prevent all outgoing calls,        device (col. 3:14–20); (ii) prevent all
      except possibly emergency calls, if the           outgoing calls, except possibly emergency
 2    device has remained in a state of availability    calls, if the device has remained in a state of
      longer than a predetermined threshold of          availability longer than a predetermined
 3    time (col. 3:33–46); and (iii) prevent all        threshold of time (col. 3:33–46); and (iii)
      calls if an incorrect deblocking code is          prevent all calls if an incorrect deblocking
 4    entered above a threshold amount (col.            code is entered above a threshold amount
      3:52–60)”                                         (col. 3:52–60)”
 5
                                        Court’s Construction
 6    Function: “preventing a normal operation of the mobile radiotelephony device”

 7    Structure: “the microprocessor assembly programmed to (i) disconnect from the network if
      an identification module that is not linked to the device is placed inside the device (3:14–20);
 8    (ii) prevent all outgoing calls, except possibly emergency calls, if the device has remained in
      a state of availability longer than a predetermined threshold of time (3:33–46); and (iii)
 9    prevent all calls if an incorrect deblocking code is entered above a threshold amount (3:52–
      60)”
10

11          As noted above, HTC conceded its argument that this term failed because it was indefinite

12   as to structure. The dispute between the parties then consisted of whether the structure should

13   be generally referred to as “hardware” or a “microprocessor assembly.” While the dispute would

14   appear to have little practical importance, the Court agrees with the Google/Samsung court and

15   adopts the use of “microprocessor assembly.”

16          Accordingly, the Court adopts HTC’s proposed construction of “blocking means for

17   preventing a normal operation of the mobile radiotelephony device” as a means-plus-function

18   claim setting forth a function of “preventing a normal operation of the mobile radiotelephony

19   device” and a structure consisting of “the microprocessor assembly programmed to (i) disconnect

20   from the network if an identification module that is not linked to the device is placed inside the

21   device (3:14–20); (ii) prevent all outgoing calls, except possibly emergency calls, if the device

22   has remained in a state of availability longer than a predetermined threshold of time (3:33–46);

23   and (iii) prevent all calls if an incorrect deblocking code is entered above a threshold amount

24   (3:52–60).”

     ORDER – 9
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 10 of 17




 1      Term 3.     “timing means for activating the blocking means in response to the mobile
                    radiotelephony device being inactive during the normal operation of the mobile
 2                  radiotelephony device for a defined period of time subsequent to a mounting of a
                    linked user identification module inside the mobile radiotelephony device” –
 3                  (Claim 1)

 4                Uniloc’s Construction                              HTC’s Construction
      Function: “activating the blocking means in       Function: “activating the blocking means in
 5    response to the mobile radiotelephony             response to the mobile radiotelephony
      device being inactive during the normal           device being inactive during the normal
 6    operation of the mobile radiotelephony            operation of the mobile radiotelephony
      device for a predefined period of time            device for a defined period of time
 7    subsequent to the mounting of a linked user       subsequent to a mounting of a linked user
      identification module inside the mobile           identification module inside the mobile
 8    radiotelephony device”                            radiotelephony device”

 9    Structure: “the hardware programmed to            Structure: No corresponding structure for
      determine whether the device has remained         performing the recited function is disclosed
10    in the state of availability for a designated     in the specification of the ’654 Patent. This
      period of time, and if so, to block the device    term is therefore indefinite.
11    and require a deblocking code to restore
      normal functioning (col. 3:31-43)”
12
                                         Court’s Construction
13    Function: “activating the blocking means in response to the mobile radiotelephony device
      being inactive during the normal operation of the mobile radiotelephony device for a
14    predefined period of time subsequent to the mounting of a linked user identification module
      inside the mobile radiotelephony device”
15
      Structure: “the microprocessor assembly programmed to determine whether the device has
16    remained in the state of availability for a designated period of time, and if so, to block the
      device and require a deblocking code to restore normal functioning (3:31–43)”
17

18          Again, the parties agree as to the function set forth in this means-plus-function claim.

19   The parties further agree on the relevant portion of the specifications:

20          If the identification module that is placed inside the device is linked to the device
            (arrow Y4), one looks whether the device has remained in the state of availability
21          for a certain period of time T of the order of several minutes, for example (box
            K10). If this is not the case (arrow N10), the device remains in the state of
22          availability indicated in box K1. If this is the case (arrow Y10), the device passes
            on to a second blocking state indicated in box K11 by passing through an
23          initialization step K12 which permits to initialize a variable A which represents
            the number of attempts made at supplying a deblocking code (for example, the
24          Personal Identification Number) PIN.

     ORDER – 10
               Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 11 of 17




 1   ‘654 Patent at 3:32–43. However, HTC maintains that this fails to disclose sufficient structure,

 2   clearly linked to the function, and that the term is therefore indefinite. See Noah Sys., 675 F.3d

 3   at 1311 (“corresponding structure” must be clearly linked to, or associated with, the function)

 4   (citation omitted).

 5            HTC argues that the any structure provided in the specifications cannot be clearly linked

 6   to the agreed function because there is a clear disconnect between the two. See Dkt. #47 at 11.

 7   Specifically, HTC points out that the function relies on the device being “inactive” while the

 8   specification only references the device remaining in a “state of availability for a certain period

 9   of time.” HTC argues that no structure is identified for monitoring inactivity and that the term is

10   therefore indefinite. Id.

11            The argument has some appeal as cited specification leaves some uncertainty as to the

12   algorithm’s specific operation and could be considered a “black box” that merely performs a

13   recited function. See Augme Techs., Inc. v. Yahoo! Inc., 755 F.3d 1326, 1338 (Fed. Cir. 2014)

14   (“Simply disclosing a black box that performs the recited function is not a sufficient explanation

15   of the algorithm required to render the means-plus-function term definite.”) (citations omitted).

16   The structure is simplistic: “one looks whether the device has remained in the state of availability

17   for a certain period of time T of the order of several minutes.”7 ‘654 Patent at 3:33–36. Uniloc

18   maintains that the structure is a simple timer. See Dkt. #46 at 10 (“the structure is the hardware

19   (or device itself) programmed to determine if a set amount of time has expired”).              The

20   specification, or the associated figures, certainly could provide additional detail for the

21   structure—disclosing whether a specific event triggers the timer or whether the structure

22

23

24   7
         ‘654 Patent at 3:33–36.

     ORDER – 11
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 12 of 17




 1   periodically “checks” to determine whether the device is inactive. But this lack of specificity

 2   does not make the term indefinite.

 3          Structure may be expressed “in any understandable terms, including as a mathematical

 4   formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.”

 5   Noah Sys., 675 F.3d at 1312 (quoting Finisar Corp., 523 F.3d at 1340).                  Further, the

 6   “[i]dentification of corresponding structure may embrace more than the preferred embodiment.”

 7   Micro Chemical, Inc. v. Great Plains Chemical Co., Inc., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

 8   What is important is that the claims set forth sufficient structure to “render the bounds of the claim

 9   understandable to one of ordinary skill in the art.” AllVoice Comp. PLC, v. Nuance Commc’ns, Inc.,

10   504 F.3d 1236, 1245 (Fed. Cir. 2007)). Such is the case here as the Court concludes that one skilled

11   in the art would have little trouble in understanding the structure set forth—a timer monitoring

12   activity/inactivity—though several equivalents may be possible to accomplish that function.

13          Accordingly, the Court constructs “timing means for activating the blocking means in

14   response to the mobile radiotelephony device being inactive during the normal operation of the

15   mobile radiotelephony device for a defined period of time subsequent to a mounting of a linked

16   user identification module inside the mobile radiotelephony device” as a means-plus-function

17   claim setting forth a function of “activating the blocking means in response to the mobile

18   radiotelephony device being inactive during the normal operation of the mobile radiotelephony

19   device for a predefined period of time subsequent to the mounting of a linked user identification

20   module inside the mobile radiotelephony device” and a structure consisting of “the

21   microprocessor assembly programmed to determine whether the device has remained in the state

22   of availability for a designated period of time, and if so, to block the device and require a

23   deblocking code to restore normal functioning (3:31-43).”

24

     ORDER – 12
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 13 of 17




 1        Term 4.   “deblocking means for permitting the normal operation of the mobile
                    radiotelephony device” – (Claim 1)
 2
                 Uniloc’s Construction                             HTC’s Construction
 3    Function: “permitting the normal operation       Function: “permitting the normal operation
      of the mobile radiotelephony device”             of the mobile radiotelephony device in
 4                                                     response to a supply of a deblocking code to
      Structure: “the hardware programmed to           the mobile radiotelephony device
 5    invite the user to supply a deblocking code      subsequent to the mounting of the linked
      and allow the device to return to the first or   user identification module inside the mobile
 6    second blocking states (col. 3:17-27, 3:48–      radiotelephony device and subsequent to the
      52)”                                             defined period of time”
 7
                                                       Structure: “a microprocessor assembly
 8                                                     programmed to execute the algorithms set
                                                       forth in the ’654 patent at col. 3:44–58, and
 9                                                     equivalents thereof”

10                                        Court’s Construction
      Function: “permitting the normal operation of the mobile radiotelephony device in response
11    to a supply of a deblocking code to the mobile radiotelephony device”

12    Structure: “the microprocessor assembly programmed to allow the user to supply a
      deblocking code and, upon entry of the correct deblocking code, to return the device to
13    normal operation (3:48–61)”

14           HTC has conceded that the structure is not indefinite. As a result, the Court constructs

15   the term consistently with the parties’ proposals and in the language most understandable for the

16   trier of fact. Accordingly, the Court constructs “deblocking means for permitting the normal

17   operation of the mobile radiotelephony device” as a means-plus-function claim setting forth a

18   function of “permitting the normal operation of the mobile radiotelephony device in response to

19   a supply of a deblocking code to the mobile radiotelephony device” and a structure consisting of

20   “the microprocessor assembly programmed to allow the user to supply a deblocking code and,

21   upon entry of the correct deblocking code, to return the device to normal operation (3:48–61).”

22   //

23   //

24   //

     ORDER – 13
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 14 of 17




 1      Term 5.     “connecting means for establishing a link between the mobile radiotelephony
                    device and the linked user identification module” – (Claim 5)
 2
                 Uniloc’s Construction                            HTC’s Construction
 3    Function: “establishing a link between the       Agrees to Uniloc’s proposed construction.
      mobile radiotelephony device and the linked
 4    user identification module”

 5    Structure: “the hardware involved in the
      reading of data from the identification
 6    module, and storage of such data in the
      memory of the radiotelephony device”
 7
                                         Court’s Construction
 8    Function: “establishing a link between the mobile radiotelephony device and the linked user
      identification module”
 9
      Structure: “the microprocessor assembly involved in reading of data from the identification
10    module, and storage of such data in the memory of the radiotelephony device”

11          HTC has agreed to Uniloc’s proposed construction of Term 5. Likewise, the Court finds

12   Uniloc’s proposed construction appropriate with the exception that the Court alters “the hardware

13   involved” to the “microprocessor assembly involved” so as to maintain consistency with the

14   construction of the other terms before the Court. Accordingly, the Court constructs “connecting

15   means for establishing a link between the mobile radiotelephony device and the linked user

16   identification module” as a means-plus-function claim setting forth a function of “establishing a

17   link between the mobile radiotelephony device and the linked user identification module” and a

18   structure consisting of “the microprocessor assembly involved in reading of data from the

19   identification module, and storage of such data in the memory of the radiotelephony device.”

20      Term 10. “locking means for facilitating an activation of the block means by the timing
                 means” – (Claim 4)
21
                 Uniloc’s Construction                            HTC’s Construction
22    Plain and ordinary meaning.                      Function: “facilitating an activation of the
                                                       block means by the timing means”
23
                                                       Structure: No corresponding structure for
24                                                     performing the recited function is disclosed

     ORDER – 14
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 15 of 17




 1                                                     in the specification of the ’654 Patent. This
                                                       term is therefore indefinite.
 2

 3          The parties agree that construction of Term 10 is no longer necessary. See Dkt. #46 at 19

 4   (Uniloc noting that if prior “constructions [of Term 10] remain, there is no claim to assert” and

 5   that “[i]f those constructions are overturned by the Federal Circuit, the appellate court’s

 6   construction will apply”). The Court agrees that no construction of Term 10 is necessary.

 7        D. Computer Readable Code Terms

 8          HTC originally maintained that the so called “computer readable code” terms (Terms 6–

 9   9) “should be interpreted as a computer-implemented means-plus-function term” and that each

10   term is “indefinite because the specification fails to disclose and clearly link an algorithm to

11   perform the recited function.” Dkt. #47 at 16 (citing Noah Sys., 675 F.3d at 1319). However, as

12   previously noted, HTC has conceded its position. The Court accordingly adopts Uniloc’s

13   position and agrees that Terms 6–9 should be given their plain and ordinary meaning.8

14   //

15   //

16
     8
       The Court does note that the conclusion is also supported by applicable case law. Claims using
17
     “means” are presumed to be means-plus-function claims and those not using “means” are
     presumed not to be means-plus-function claims. Williamson v. Citrix Online, LLC, 792 F.3d
18
     1339, 1347–48 (Fed. Cir. 2015). Because the “computer readable code terms” do not use the
     word “means,” there is “a rebuttable presumption that § 112, ¶ 6, does not apply.” Zeroclick,
19
     LLC v. Apple Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018). Further, Uniloc identifies the claims
     as Beauregard claims that disclose “a claim to a computer readable medium . . . containing
20
     program instructions for a computer to perform a particular process.” CyberSource Corp. v.
     Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Lastly, and as Uniloc notes,
21
     numerous courts have concluded that terms such as “‘computer-readable medium,’ ‘computer
     readable storage medium,’ ‘executable . . . code,’ ‘executable software’ and ‘computer
22
     software’” connote sufficient structure. Dkt. #46 at 21 n.4 (gathering cases); Dkt. #49 at 12; see
     also Apple Inc. v. Motorola, Inc., 757 F.3d 1286, 1298–99 (Fed. Cir. 2014) (“Requiring
23
     traditional physical structure in software limitations lacking the term means would result in all
     of these limitations being construed as means-plus-function limitations and subsequently being
24
     found indefinite.”).

     ORDER – 15
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 16 of 17




 1        E. HTC’s Additional Requested Terms and Supplemental Briefing

 2           HTC, in the parties’ prehearing statement, requested that the Court construct at least

 3   thirteen and preferably seventeen terms, in excess of the local rule’s allowance of ten terms. Dkt.

 4   #42 at 3. HTC did not provide a clear justification for its request beyond asserting that “additional

 5   terms are important for purposes of non-infringement and invalidity.” Id. HTC never filed a

 6   motion seeking relief from the Court’s local patent rules and did not address the need for

 7   construction of additional terms in any of its briefing. Then, on the morning of the Markman

 8   hearing, HTC informed the Court that five9 of the first ten terms were no longer in dispute and

 9   again requested that the Court consider its additional terms.

10           The Court does not take well to the tactical gamesmanship. HTC was aware of the

11   Court’s local patent rule limiting claim construction to the ten most important terms absent leave

12   of the Court. HTC represented to the Court what it viewed as the ten most important terms and

13   then, on the morning of the hearing and with no explanation, changed the terms it asked the Court

14   to consider. Despite an asserted need, HTC has never explained why construction of additional

15   terms is necessary. The Court elects not to construct the additional terms (Terms 11–17)

16   requested by HTC.10

17           Lastly, the Court notes the supplemental briefing filed in this matter. Dkts. #65–67. HTC

18   sought and was granted leave to file supplemental briefing related to positions Uniloc took in

19   separate proceedings, to which HTC is not a party, before the Patent Trial and Appeal Board

20

21   9
      Four of the terms that HTC no longer disputes are the “computer readable code” terms. The
     Court notes that HTC’s arguments in support of its position on these claims did not appear strong.
22
     Nevertheless, HTC prioritized construction of these terms over the construction of the terms it
     now maintains are more important to its claims and defenses.
23
     10
        The Court notes further, that several of these terms have been addressed in Uniloc’s concurrent
24
     litigation related to the ‘654 Patent.

     ORDER – 16
             Case 2:18-cv-01732-RSM Document 72 Filed 10/26/20 Page 17 of 17




 1   (“PTAB”). HTC maintained that Uniloc’s position before the PTAB undercut its position here.

 2   HTC maintained that the position related primarily to the Court’s consideration of Terms 1, 5, 6,

 3   11, and 12. Dkt. #65 at 2 n.1. Because Terms 5 and 6 are no longer in dispute, because the Court

 4   elected not to construct Terms 11 and 12, and because the Court adopted HTC’s proposed

 5   construction for Term 1, the Court does not find it necessary to address the supplemental briefing

 6   in any depth.

 7                                    IV.        CONCLUSION

 8          Accordingly, having considered the parties’ Joint Claim Construction and Prehearing

 9   Statement, the briefing of the parties, and the remainder of the record, the Court finds and

10   ORDERS that the disputed claim terms are constructed as set forth in this Order.

11          Dated this 26th day of October, 2020.

12

13

14                                                  A
                                                    RICARDO S. MARTINEZ
15                                                  CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

     ORDER – 17
